                  IN THE DISTRICT COURT OF THE UNITED STATES

                      FOR THE DISTRICT OF SOUTH CAROLINA

                          ANDERSON/GREENWOOD DIVISION


Shane Powell,                        )            C/A No. 8:19-cv-03322-DCC-KFM
                                     )
                       Plaintiff,    )                          ORDER
                                     )
          vs.                        )
                                     )
Ivan Louis Whidden, Celadon Trucking )
Services, Inc.,                      )
                                     )
                       Defendants. )
                                     )
              In this civil action, defendant Ivan Louis Whidden is proceeding pro se. Under
Local Civil Rule 73.02(B)(2)(e) of the United States District Court for the District of South
Carolina, pretrial proceedings in this action have been referred to the assigned United
States Magistrate Judge.
                On September 9, 2020, counsel for defendants Ivan Louis Whidden and
Celadon Trucking Services, Inc. (“Celadon”), filed a motion to withdraw (doc. 29). The
defendants did not respond to the motion, and on October 6, 2020, the Honorable Donald
C. Coggins, Jr., United States District Judge, granted counsel’s motion and informed the
defendants that they were no longer represented by counsel (doc. 32). That same order
informed defendant Celadon that corporations, partnerships, and other legal entities cannot
proceed without representation; thus, if Celadon failed to retain new counsel it could be held
in default (id.). Mr. Whidden was notified that if he failed to retain new counsel he would
be deemed as proceeding pro se (id.). The defendants failed to retain new counsel within
the time frame provided for in the order; as such, an entry of default was entered against
Celadon and Mr. Whidden is considered to be proceeding pro se (doc. 36).
                Mr. Whidden is specifically informed that any documents he submits for filing
will be filed on his own behalf only. As previously noted, any pleadings, responses, or any
other filings with the court to be filed on behalf of Celadon must be filed with the court
through counsel admitted to practice in this District. See Days Inn Worldwide, Inc. v. JBS,
Inc., C/A No. 4:08-cv-1771-TLW-TER, 2010 WL 625391 (D.S.C. Feb. 19, 2010)
(corporation may not represent itself, and a pro se litigant may not represent a corporation).
Pro se party Mr. Whidden is not permitted to appear on behalf of Celadon or file any
pleadings or documents with the court on its behalf.
TO THE DEFENDANT IVAN LOUIS WHIDDEN:
               Defendant Mr. Whidden is not represented by counsel in this matter at this
time and is therefore proceeding pro se. You are directed that the United States District
Court for the District of South Carolina has a website which contains a Pro Se (representing
yourself) Guide with information on representing yourself in a civil action in this Court. See
United States District Court District of South Carolina Homepage,
http://www.scd.uscourts.gov (click “Pro Se,” then click “Guide”) (last visited February 17,
2021). This court’s website also contains links to the Federal Rules of Civil Procedure and
the Local Civil Rules of this District.
               Pursuant to Rule 5 of the Federal Rules of Civil Procedure, any documents
filed must be served on parties. Unless otherwise ordered, service of filed documents on
a party represented by an attorney is made on the attorney. Service on attorneys who have
made an appearance in this Court is effected by the Court’s Electronic Case Filing system
through a computer generated notice of electronic filing. You must serve any non-
represented parties with any documents you file subsequent to the initial pleading and file
a certificate of service that states who was served, what document was served, and how
the document was served.
                You must place the civil action number listed above (8:19-cv-03322-DCC-
KFM) on any document provided to the Court pursuant to this Order. Any future filings
in this case must be sent to the address below: (300 East Washington Street, Room
239, Greenville, South Carolina 29601). All documents requiring your signature shall be
signed with your full legal name written in your own handwriting. Pro se litigants shall not
use the “s/typed name” format used in the Electronic Case Filing System. In all future
filings with this Court, you are directed to use letter-sized (8½ inches by 11 inches) paper
only, to write or type text on one side of a sheet of paper only and not to write or type on
both sides of any sheet of paper. You are further instructed not to write to the edge of the
paper, but to maintain one inch margins on the top, bottom, and sides of each paper
submitted.
             At this time, you are a pro se litigant. Your attention is directed to the
following important notice:
       You are ordered to always keep the Clerk of Court advised in writing (300
       East Washington Street, Room 239, Greenville, South Carolina 29601)
       if your address changes for any reason, so as to assure that orders or other
       matters that specify deadlines for you to meet will be received by you. If as
       a result of your failure to comply with this Order, you fail to meet a deadline
       set by this Court, your case may be dismissed for violating this Order.
       Therefore, if you have a change of address before this case is ended, you
       must comply with this Order by immediately advising the Clerk of Court in
       writing of such change of address and providing the Court with the docket
       number of all pending cases you have filed with this Court. Your failure to do
       so will not be excused by the Court.
TO THE CLERK OF COURT:
              The Clerk of Court is directed to mail defendant Mr. Whidden a copy of the
public docket sheet for this action. The Clerk of Court is also directed to mail defendant Mr.
Whidden a copy of this order.
            The Clerk of Court shall not enter any change of address submitted by the
defendant which directs that mail be sent to a person other than the defendant unless that




                                              2
person is an attorney admitted to practice before this Court who has entered a formal
appearance.
The defendant’s attention is directed to the important WARNING on the following
page.
             IT IS SO ORDERED.
                                             s/ Kevin F. McDonald
                                             United States Magistrate Judge
February 17, 2021
Greenville, South Carolina




                                         3
     IMPORTANT INFORMATION . . . .PLEASE READ CAREFULLY
        WARNING TO PRO SE PARTY OR NONPARTY FILERS
     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.
          Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents
submitted for filing, including pleadings, exhibits to pleadings, discovery responses, and any
other document submitted by any party or nonparty for filing. Unless otherwise ordered by
the court, a party or nonparty filer should not put certain types of an individual’s personal
identifying information in documents submitted for filing to any United States District Court.
If it is necessary to file a document that already contains personal identifying information,
the personal identifying information should be “blacked out” or redacted prior to submitting
the document to the Clerk of Court for filing. A person filing any document containing their
own personal identifying information waives the protection of Rule 5.2(a) by filing the
information without redaction and not under seal.
1. Personal information protected by Rule 5.2(a):
(a) Social Security and Taxpayer identification numbers. If an individual’s social
security number or a taxpayer identification number must be included in a document, the
filer may include only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the
filer may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer
may include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may
include only the last four digits of these numbers.
2. Protection of other sensitive personal information – such as driver’s license numbers
and alien registration numbers – may be sought under Rule 5.2(d) (filings made under seal)
and (e) (protective orders).




                                              4
